Per curiam.
The State Bar of Georgia filed a petition seeking emergency suspension of Respondent James Aubrey Ward, Jr.’s license to practice law in this state pending disciplinary proceedings pursuant to Rule 4-108 of the State Bar of Georgia. This Court appointed a special master pursuant to Rule 4-108 (e) but, prior to the scheduled hearing on the State Bar’s petition, Ward filed a petition for voluntary surrender of his license. In his petition, Ward admitted to retaining funds provided to him by clients in a fiduciary capacity, failing to transfer the funds as directed by the clients, or to otherwise account for the funds, and further admitted to making personal use of those funds. Respondent Ward also admitted that he failed and refused to open, maintain or have available a trust account for the deposit of funds belonging to clients, or held by him in any fiduciary capacity. Ward admitted that his conduct violates Standard 65 (commingling client’s funds, and failing to account for trust property), and that the appropriate discipline for such a violation is disbarment.
Having reviewed the record, we accept the surrender of Ward’s license, which is the equivalent of disbarment. Ward is directed to comply with Rule 4-419 (c) and to certify to this Court that he has satisfied the requirements of that Rule.

Voluntary surrender of license accepted.


All the Justices concur.